Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 02, 2020

The Court of Appeals hereby passes the following order:

A20E0041. YAKOB et al. v. KIDIST MARIAM ETHIOPIAN ORTHODIX
    TEWAHEDO CHURCH, INC.

      Upon consideration of the appellants’ emergency motion, the same is hereby
DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/02/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.